DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation, “the first antenna unit being conducted is configured to…” in line 3.  The examiner believes that the phrase “being conducted” is a typographical error.
Claim 1 recites an “a first included angle”. The Examiner believes that the limitation intends to recite, “including a first angle”.
 Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first polarized direction and a second polarized direction” in lines 3-4. “However, direction cannot be polarized. Instead, an electromagnetic wave (signal) can have a certain direction of polarization. Therefore, the limitation is unclear. Claims 2, 3 and 11 recite similar language.
Claim 1 recites a “band gap formed on the dielectric board”. “A band gap describes a certain characteristic of a frequency response, namely, non transmission of an electromagnetic wave in a certain 
Claim 1 recites the limitation “angle which is neither 0° nor 90°” in line 7.
The negative limitation “angle which is neither 0° nor 90°” defines the invention in terms of what it is not, rather than pointing out the invention. Therefore, the negative limitation renders the claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. Therefore, one of ordinary skill in the art would not be apprised of the scope for which protection is sought.
Claim 2 recites the limitation “angle which is neither 0° nor 90°” in line 2.
Any negative limitation or exclusionary provision must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), affd mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015).
Claim 1 recites “angle…formed between the first polarized direction and the isolated band gap” This limitation is unclear since “the geometry of the EBG structure is not defined and might be of various forms, both with respect to the overall structure comprising multiple (mushroom) units as well as with respect to the shape of one single unit. Therefore, there is not direction related to the ‘band gap’ and thus, the definition of an angle with respect to this entity is obscure”
Claim 13 recites the limitation “a first polarized direction and a second polarized direction” in line 3-4 and 8. “However, direction cannot be polarized. Instead, an electromagnetic wave (signal) can have a certain direction of polarization. Therefore, the limitation is unclear. Claims 14 and 15 recite similar language.

Claim 13 recites the limitation “angle which is neither 0° nor 90°” in line 7.
The negative limitation “angle which is neither 0° nor 90°” defines the invention in terms of what it is not, rather than pointing out the invention. Therefore, the negative limitation renders the claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. Therefore, one of ordinary skill in the art would not be apprised of the scope for which protection is sought.
Claims 3-10 and 14-20 depend from claims 1 and 13 and inherit the language of claims 1 and 13. Therefore claim 3-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as applied to claims 1 and 13 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140049437 A1 (Hung et al., hereinafter Hung).

a first antenna unit (Figs. 1A, 1B and 3; paragraphs 23 and 28, “first antenna element 150”, “second antenna element 160”) formed on a dielectric board (Figs. 1A, 1B and 3; paragraphs 23-25 and 28, “first dielectric material 171”), where the first antenna unit being conducted is configured to receive or transmit a signal (par.22, “The first antenna element 150 and the second antenna element 160 may be excited by a first signal source 190 and a second signal source 192, respectively”) with each of a first polarized direction and a second polarized direction (Figs. 1A and 3; paragraphs 22-23, “the first direction DR1 is substantially perpendicular to the second direction DR2. That is, the first antenna element 150 and the second antenna element 160 are substantially orthogonal to each other…”); and
an isolated band gap (Figs. 1A, 1B and 3; paragraphs 23, 26 and 28, “EBG (Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140”) formed on the dielectric board (par. 25,  “first dielectric material 171” and “second dielectric material 172”) and disposed adjacent to the first antenna unit (figs 1A-1B and par. 22-23, 25-26 and 28-29, “The first antenna element 150” and “the second antenna element 160” being adjacent to the “Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140”),
where a first included angle which is neither 0° nor 90° is formed between the first polarized direction and the isolated band gap (Figs. 1A, 1B and 3; paragraphs  28-29, “a plurality of partition gaps 542 and 544 therebetween (in different directions) are all tilted by 45 degrees in comparison to those in FIG. 1A.”).
Regarding claim 2, Hung discloses all the limitations of claim 1.  Hung further discloses where a second included angle which is neither 0° nor 90° is formed between the second polarized direction and the isolated band gap (Figs. 1A, 1B and 3; paragraphs  28-29, “a plurality of partition gaps 542 and 544 therebetween (in different directions) are all tilted by 45 degrees in comparison to those in FIG. 1A.”).
Regarding claim 5, Hung and CN104157982 disclose all the limitations of claim 1. Hung further discloses  where a distance between a center point of the first antenna unit and the isolated band gap is in a range of 0.3 to 0.5 times a wavelength of an operating frequency of the first antenna unit (paragraph 26, “A width of each partition gap 140 may be adjusted according to the desired frequency bands”).

Regarding claim 7, Hung and CN104157982 disclose all the limitations of claim 6.  Hung further discloses where each of the plurality of isolated structures is a strip metal structure (Figs 1A and 1B; paragraph 22, “FIGS. 1A and 1B, the MIMO antenna 100 comprises …an EBG (Electromagnetic Band-Gap) structure 130... The foregoing components may be made of metal…”), and a number of the plurality of isolated structures is an even number (Figs 1A and 1B; where the symmetry of the design shown suggests an even number of “isolated structures”).
Regarding claim 8, Hung and CN104157982 disclose all the limitations of claim 7. Hung further discloses where    each of the plurality of isolated structures comprises: a plurality of isolated units (Figs. 1A, 1B and 3; paragraphs 23, 26 and 28, “EBG (Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140”), where the plurality of isolated units are disposed adjacent to each other (Fig. 1A, where the EBG cells 132 are located next to each other), and an isolated interval between adjacent two of the plurality of isolated units is less than 0.02 times a wavelength of an operating frequency of the first antenna unit (paragraph 25, “the height H1 of the first dielectric material 171 is smaller than 0.1 wavelength of the central operation frequency…” which is less than 0.02).
Regarding claim 9, Hung and CN104157982 disclose all the limitations of claim 8.  Huang further discloses where a maximum side length or a height of each of the plurality of isolated units is less than 0.1 times the wavelength of the operating frequency of the first antenna unit (paragraph 25, “the height H1 of the first dielectric material 171 is smaller than 0.1 wavelength of the central operation frequency…”).
Regarding claim 10, Hung and CN104157982 disclose all the limitations of claim 8.  Hung further discloses where each of the plurality of isolated units comprises: a connection metal via (fig. 1C and paragraph 26, “cell via 136”); and a top metal sheet (fig. 1C and paragraph 26, “patch 134” corresponding to “metal sheet”) coupled to a ground plane (ground plane 110) via the connection metal via (Fig. 1C and 
Regarding claim 11, Hung discloses all the limitations of claim 1.  Hung further discloses further comprising:
a second antenna unit (Figs. 1A, 1B and 3; paragraphs 23 and 28, “first antenna element 150”, “second antenna element 160”), formed on the dielectric board (Figs. 1A, 1B and 3; paragraphs 23-25 and 28, “first dielectric material 171”), and the second antenna unit being conducted is configured to receive or transmit a signal (par.22, “The first antenna element 150 and the second antenna element 160 may be excited by a first signal source 190 and a second signal source 192, respectively”) with each of the first polarized direction and the second polarized direction (Figs. 1A and 3; paragraphs 22-23, “the first direction DR1 is substantially perpendicular to the second direction DR2. That is, the first antenna element 150 and the second antenna element 160 are substantially orthogonal to each other…”),
where the isolated band gap (Figs. 1A, 1B and 3; paragraphs 23, 26 and 28, “EBG (Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140”)  is disposed between the first antenna unit and the second antenna unit (Figs 1A and 3; paragraphs 23, 26 and 28, where at least one of the “EBG (Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140” is located between “first antenna element 150” and “second antenna element 160)”), and the first antenna unit and the second antenna unit are symmetrical with the isolated band gap as an axis of symmetry (Figs 1A and 3, please see the symmetry of the antenna units in relation to “EBG (Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140”).
Regarding claim 12, Hung discloses all the limitations of claim 1.  Hung further discloses where the first included angle is in a range of 40° to 50° (Figs. 1A, 1B and 3; paragraphs  28-29, “a plurality of partition gaps 542 and 544 therebetween (in different directions) are all tilted by 45 degrees in comparison to those in FIG. 1A.”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of CN104157982.
Regarding claim 13, Hung discloses a dual polarized antenna (Figs. 1A, 1B and 3; paragraphs 23 and 28, “first antenna element 150” and “second antenna element 160”), comprising: 
an antenna [array] (Figs. 1A, 1B and 3; paragraphs 23 and 28, “first antenna element 150”, “second antenna element 160”) formed on a dielectric board (Figs. 1A, 1B and 3; paragraphs 23-25 and 28, “first dielectric material 171”), and the antenna [array] being conducted is configured to receive or transmit a signal (par.22, “The first antenna element 150 and the second antenna element 160 may be excited by a first signal source 190 and a second signal source 192, respectively”) with one of a first polarized direction or a second polarized direction (Figs. 1A and 3; paragraphs 22-23, “the first direction DR1 is substantially perpendicular to the second direction DR2. That is, the first antenna element 150 and the second antenna element 160 are substantially orthogonal to each other…”); and 
a first isolated band gap (Figs. 1A, 1B and 3; paragraphs 23, 26 and 28, “EBG (Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140”) formed on the dielectric board (par. 25,  “first dielectric material 171” and “second dielectric material 172”) and disposed adjacent to the antenna [array] (figs 1A-1B and par. 22-23, 25-26 and 28-29, “The first antenna element 150” and “the second antenna element 160” being adjacent to the “Electromagnetic Band-Gap) structure 130”, “EBG cells 132”, “partition gap 140”),

Although implied, since MIMO systems generally utilize antenna arrays and “first antenna element 150” and “second antenna element 160” can be considered an array antenna  (comprised of two antennas) having different polarizations. 
Hung   does not explicitly recites an array antenna.
In related art concerning CN104157982 discloses an array antenna (paragraph 7, “array antenna”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CN104157982’s disclosed array antenna with the with the MIMO antenna with electromagnetic band-gap of Gilmour because one of ordinary skill in the art would have recognized that MIMO antennas comprise array antennas and where having an array antenna with BGS would mitigate mutual coupling. 
Regarding claim 14, Hung and CN104157982 disclose all the limitations of claim 13. Hung further discloses where the second polarized direction is orthogonal to the first polarized direction (Figs. 1A and 3; paragraphs 22-23, “the first direction DR1 is substantially perpendicular to the second direction DR2. That is, the first antenna element 150 and the second antenna element 160 are substantially orthogonal to each other…”), and the included angle is formed between the second polarized direction and the first isolated band gap (Figs. 1A, 1B and 3; paragraphs 28-29, “a plurality of partition gaps 542 and 544 therebetween (in different directions) are all tilted by 45 degrees in comparison to those in FIG. 1A.”).
Regarding claims 3 and 15, Hung discloses all the limitations of claim 1 and Hung  and CN104157982 disclose all the limitations of claim 13, respectively. 
Hung further discloses where the first antenna unit comprises: 
a first [feed point] (paragraph 24, “matching stubs 152 and 154” read on feeding points since an antenna feed corresponds to the matching system at the attachment point of the antenna) configured to receive or transmit the signal with the first polarized direction; and a second [feed point]  (paragraph 24, 
However, Hung does not specifically disclose where the first feed point is disposed adjacent to a first edge of the first antenna unit,
the second feed point is disposed adjacent to a second edge of the first antenna unit which is adjacent to the first edge, and
a center point of the first edge and a center point of the second edge are respectively equidistant from the isolated band gap.
CN104157982 discloses where the first antenna unit comprises: a first feed point configured to receive or transmit the signal with the first polarized direction (page 2, lines 32-36, ”carry out two coaxial feed, two-port feed can motivate pair of orthogonal polarization…”); and a second feed point configured to receive or transmit the signal with the second polarized direction (page 2, lines 32-36,  ”carry out two coaxial feed, two-port feed can motivate pair of orthogonal polarization…”),
where the first feed point is disposed adjacent to a first edge of the first antenna unit (page 2, lines 32-50,  ”carry out two coaxial feed, two-port feed can motivate pair of orthogonal polarization…EBG structure…four symmetry gaps by edge forms” where feed point location is a design choice that is based on substrate material, thickness of the subtract, frequency of the antenna among other considerations, where the optimization of the feed point location  results in antenna gain),
the second feed point is disposed adjacent to a second edge of the first antenna unit which is adjacent to the first edge (page 2, lines 32-50,  ”carry out two coaxial feed, two-port feed can motivate pair of orthogonal polarization…EBG structure…four symmetry gaps by edge forms” where feed point location is a design choice that is based on substrate material, thickness of the subtract, frequency of the antenna among other considerations, where the optimization of the feed point location  results in antenna gain), and
a center point of the first edge and a center point of the second edge are respectively equidistant from the isolated band gap (page 2, lines 32-50,  ”carry out two coaxial feed, two-port feed can motivate pair of orthogonal polarization…EBG structure…four symmetry gaps by edge forms” where feed point location is a design choice that is based on substrate material, thickness of the subtract, frequency of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CN104157982 teachings  where the first feed point is disposed adjacent to a first edge of the first antenna unit, the second feed point is disposed adjacent to a second edge of the first antenna unit which is adjacent to the first edge, and a center point of the first edge and a center point of the second edge are respectively equidistant from the isolated band gap with the dual-polarized antenna disclosed by  Hung because one of ordinary skill in the art would have recognized that  feed point location is a design choice that is based on substrate material, thickness of the subtract, frequency of the antenna among other considerations, where the optimization of the feed point location results in antenna gain directivity.
Regarding claims 4 and 17, Hung and CN104157982 disclose all the limitations of claims 3 and 15, respectively.   Huang further discloses where lengths of the first edge and the second edge are respectively approximately equal to 0.25 times a wavelength of an operating frequency of the first antenna unit (paragraphs 4, “dispose an isolation element between antennas, wherein the resonant frequency of the isolation element is approximately equal to that of the antennas such that the mutual coupling between the antennas is rejected.”, where frequency separation between two antennas should not be lower than 0.25).
Regarding claim 16, Hung and CN104157982 disclose all the limitations of claim 15.  Hung further discloses where for each of the plurality of antenna units, relative to a distance from the first isolated band gap, the first feed point and the second feed point of each of the plurality of antenna units of at least one first group are farther away from the first isolated band gap (Gig. 1A,  where  “EBG cell 132” located at the edges are farther apart than “EBG cell 132” located near the antennas), and the first feed point and the second feed point of each of the plurality of antenna units of at least one second group are closer to the first isolated band gap (where the feed points would be near the antennas; therefore, the EBG cell 132 distances “near” and “further apart” would be relative to the antenna locations).

Regarding claim 19, Hung and CN104157982 disclose all the limitations of claim 15.  Hung further discloses where an interval between adjacent two of the plurality of antenna units is approximately equal to 0.5 times a wavelength of an operating frequency of the antenna units (paragraphs 4, “dispose an isolation element between antennas, wherein the resonant frequency of the isolation element is approximately equal to that of the antennas such that the mutual coupling between the antennas is rejected.” Where antennas should not be positioned less than ¼ wavelength apart, and ideally, they would be placed ½ to one full wavelength apart).
Regarding claim 20, Hung and CN104157982 disclose all the limitations of claim 13.  Hung further discloses a second isolated band gap formed on the dielectric board (paragraph 25, “the EBG structure 130 is formed in the first dielectric material 171”, where the EBG structure comprises a number of “isolated band gaps”) and disposed outside the antenna array (Fig 1A, where “EBG cells 132” are “outside”  “first antenna element 150”, “second antenna element 160”), where the antenna array is disposed between the first isolated band gap and the second isolated band gap (Fig 1A, where “first antenna element 150”, “second antenna element 160” is located between “EBG cells 132” located at the edges).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0028161 A1 relates to antenna apparatus having patch antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/27/2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649